Per curiam.

An action to qniet title, brought under Section 255 of the Code. The issues involved in this case are in all respects similar to, if not precisely like, the issues considered and disposed of by this court in the case of The Empire Ranch and Cattle Company v. Mason, No. 3425, and on the authority of the opinion recently rendered in that case, the judgment in this case must be affirmed. •
In the instant case, as in the Mason case, the tax deed relied' upon by appellant was not offered in evidence. In Paine v. Palmborg, 20 Colo. App., 438, it is said:
“But this deed, like the one under consideration, appears to have been a treasurer’s deed. It is not before us, or are we advised in any way of its contents, whether it was executed in substantial conformity with the statutory requirements, so as prima facie to convey title, we do not know. For aught that appears, it may be void on its face; and without knowledge of what it contains, we cannot consider it.”
See also Empire Ranch and Cattle Company v. Webster, 52 Colo., 107; 121 Pac., 171. Affirmed.